COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 MASTER CAPITAL SOLUTIONS
 CORP.,                                          §
                                                                 No. 08-13-00327-CV
                   Appellant,                    §
                                                                   Appeal from the
 v.                                              §
                                                              County Court at Law No. 3
 SERGIO RENE SANCHEZ ARAUJO,                     §
 LORENA ARMIDA BELTRAN                                         of El Paso County, Texas
 JUAREZ, AND GRUPO PROMOTOR                      §
 SETRESA S. DE RL. DE C.V.,                                    (TC# 2012-DCV-06926)
                                                 §
                   Appellees.

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for

further proceedings, in accordance with this Court’s opinion. We further order that Appellant

recover from Appellees all costs of this appeal, for which let execution issue. This decision shall

be certified below for observance.


       IT IS SO ORDERED THIS 21ST DAY OF JANUARY, 2015.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez and Hughes, JJ.